UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Mark One) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2011 £TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER333-143512 TARA MINERALS CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 20-5000381 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2162 Acorn Court Wheaton, IL (Address of principal executive offices) (Zip code) Issuer's telephone number: (630) 462-2079 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§233.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£No R As of May 16, 2011, the Company had 60,106,087 outstanding shares of common stock. 1 EXPLANATORY NOTE The Company determined, during the preparation of the Form 10-K for the year ended December 31, 2011, that it failed to recognize exploration expenses and a stock liability of $1,007,315 pertaining to the purchase of technical data for Centenario and La Palma mining concessions. Per the purchase agreements, the Company guaranteed the stock price of $2.00 per share of common stock. At the time of issuance, the Company’s common stock was fair market valued at $0.85 per share. This resulted in the understatement of exploration expenses of $1,007,315 for the three months ended March 31, 2011. In March 2011, the Company purchased technical data pertaining to Centenario from the former owner in consideration for 416,100 shares of the Company’s common stock and $100,000 cash. The parties agreed that the value of the stock for the technical data was $2.00 per share for the Company’s common stock which the Company guaranteed the stock price of $2.00.As such, the shares have been recognized at the full contract amount of $932,000. At April 2011, the Company issued 416,100 shares of common stock valued at $353,685 and will settle the remaining shares at the time that the former owner exercises its right to sell, shown in the balance sheet as technical data purchased with common stock. In March 2011, the Company purchased technical data pertaining to the La Palma from the former owner for 460,000 shares of the Company’s common stock. The parties agreed that the value of the stock for the technical data was $2.00 per share for the Company’s common stock which the Company guaranteed the stock price of $2.00.As such, the shares have been recognized at the full contract amount of $920,000. At April 2011, the Company issued 460,000 shares of common stock valued at $391,000 and will settle the remaining shares at the time that the former owner exercises its right to sell, shown in the balance sheet as technical data purchased with common stock. The effect on the Company’s previously issued March 31, 2011 financial statements are summarized as follows: Consolidated Balance Sheet: March 31, 2011 Adjustment March 31, 2011 (As Filed) (Restated) Stockholders’ equity Technical data purchased with common stock $ - $ 1,007,315 $ 1,007,315 Accumulated deficit during exploration stage $ (23,566,405 ) $ (1,007,315 ) $ (24,573,720 ) Consolidated Statement of Operating and Comprehensive Loss: Three Months Ended March 31, 2011 Adjustment Three Months Ended March 31, 2011 (As Filed) (Restated) Exploration expenses $ 923,004 $ 1,007,315 $ 1,930,319 Net operating loss $ (1,618,491 ) $ (1,007,315 ) $ (2,625,806 ) Loss before income taxes $ (1,610,418 ) $ (1,007,315 ) $ (2,617,733 ) Net loss including non-controlling interest $ (1,610,418 ) $ (1,007,315 ) $ (2,617,733 ) Net loss attributable to Tara Minerals’ shareholders $ (1,604,048 ) $ (1,007,315 ) $ (2,611,363 ) Comprehensive loss $ 1,639,435 ) $ (1,007,315 ) $ (2,646,750 ) Net loss per share, basic and diluted $ (0.03 ) $ (0.02 ) $ (0.05 ) 2 From Inception (May 12, 2006) March 31, 2011 Adjustment From Inception (May 12, 2006) March 31, 2011 (As Filed) (Restated) Exploration expenses $ 3,396,713 $ 1,007,315 $ 4,404,028 Net operating loss $ (24,962,126 ) $ (1,007,315 ) $ (25,969,441 ) Loss before income taxes $ (26,904,130 ) $ (1,007,315 ) $ (27,911,445 ) Net loss including non-controlling interest $ (23,973,148 ) $ (1,007,315 ) $ (24,980,463 ) Net loss attributable to Tara Minerals’ shareholders $ (23,566,405 ) $ (1,007,315 ) $ (24,573,720 ) Comprehensive loss $ (23,848,045 ) $ (1,007,315 ) $ (24,855,360 ) Consolidated Statement of Cash Flows: Three Months Ended March 31, 2011 Adjustment Three Months Ended March 31, 2011 (As Filed) (Restated) Cash flows from operating activities: Net loss attributable to Tara Minerals’ shareholders $ (1,604,048 ) $ (1,007,315 ) $ (2,611,363 ) Exploration expenses paid with parent and subsidiary common stock $ 744,685 $ 1,007,315 $ 1,752,000 FromInception (May 12, 2006) Through March 31, 2011 Adjustment From Inception (May 12, 2006) Through March 31, 2011 (As Filed) (Restated) Cash flows from operating activities: Net loss attributable to Tara Minerals’ shareholders $ (23,566,405 ) $ (1,007,315 ) $ (24,573,720 ) Exploration expenses paid with parent and subsidiary common stock $ 1,969,060 $ 1,007,315 $ 2,976,375 3 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1.Financial Statements 5 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 4.Controls and Procedures 22 PART II - OTHER INFORMATION Item 1.Legal Proceedings 23 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3.Defaults Upon Senior Securities 23 Item 4.[REMOVED AND RESERVED] 23 Item 5.Other Information 23 Item 6.Exhibits 23 SIGNATURES 24 4 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp) (An Exploration Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 AND THE PERIOD FROM INCEPTION (MAY 12, 2006) THROUGH MARCH 31, 2011 5 Table of Contents TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp) (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS MAR 31, 2011 DEC 31, 2010 (Unaudited) (Restated) (Audited) Assets Current assets Cash $ $ Recoverable value added taxes, net of allowance for bad debt of $1,252,689 and $1,366,533 at March 31, 2011 and December 31, 2010, respectively Other receivables, net of allowance for bad debt of $3,170 and $4,692 at March 31, 2011 and December 31, 2010, respectively Total current assets Property, plant, equipment mine development and land, net of accumulated depreciation of $353,462 and $295,925 at March 31, 2011 andDecember 31, 2010, respectively Mining deposits Deferred tax, non-current portion Goodwill Other assets Total Assets $ $ Liabilities and stockholders’ equity Current liabilities Accounts payable and accrued expenses $ $ Notes payable, current portion Notes payable related party Due to related parties, net of due from of $76,215 and $69,143 at March 31, 2011 and December 31, 2010, respectively Total current liabilities Notes payable, non-current portion Total liabilities Commitments and contingencies - - Stockholders’ equity Common stock: $0.001 par value; authorized 200,000,000 shares; issued and outstanding 58,479,987 and 57,236,288 shares at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Technical data purchased with common stock - Common stock payable, net of stock receivable of $0 and $212,744 at March 31, 2011 and December 31, 2010, respectively Other comprehensive loss ) ) Accumulated deficit during exploration stage ) ) Total Tara Minerals stockholders’ equity Non-controlling interest Total equity Total liabilities and stockholders’ equity $ $ See Accompanying Notes to these Condensed Consolidated Financial Statements. 6 Table of Contents TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp) (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 From Inception (May 12, 2006) Through March 31, 2011 (Restated) (Restated) Mining revenues $
